230 Ga. 65 (1973)
195 S.E.2d 427
DeKALB COUNTY et al.
v.
ATLANTA GAS LIGHT COMPANY.
DeKALB COUNTY et al.
v.
SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY. DeKALB COUNTY et al.
v.
GEORGIA POWER COMPANY.
27547, 27548, 27549.
Supreme Court of Georgia.
Submitted November 14, 1972.
Decided January 4, 1973.
Rehearing Denied January 22, 1973.
*66 George P. Dillard, Herbert O. Edwards, Robert E. Mozley, for appellants.
Hansell, Post, Brandon & Dorsey, Albert G. Norman, Jr., Carroll L. Wagner, Jr., Swertfeger, Scott, Pike & Simmons, M. Hardeman Blackshear, for Atlanta Gas Light Co.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, Harry S. Baxter, A. Stephen Clay, Weekes, Candler & Sams, Gary M. Sams, J. Rodgers Lunsford, III, for Southern Bell.
Troutman, Sanders, Lockerman & Ashmore, Milton A. Carlton, Jr., Robert F. Cook, for Georgia Power.
GRICE, Presiding Justice.
This is the second appearance of this case before this court. In DeKalb County v. Atlanta Gas Light Co., 228 Ga. 512 (186 SE2d 732), and related cases, we affirmed an order of the Superior Court of DeKalb County, which declared an ordinance enacted by that county attempting to impose a license tax or charge against the appellees to be null and void, and granted an interlocutory injunction against its enforcement.
Upon return to the trial court, with the same facts before it, an order was entered on July 31, 1972, granting the appellees' motion for summary judgment, dismissing a counterclaim of the county, and permanently enjoining the county from enforcing the ordinance in question.
In the previous appearance of this case we held that "The County of DeKalb has no constitutional or statutory authority to impose the taxes and charges contained in the ordinance under attack in these cases, either as a tax or as a `rental' of its streets and rights of way ..." DeKalb *67 County v. Atlanta Gas Light Co., 228 Ga. 512, 514, supra.
Nevertheless, the county in the present appeal insists that it is entitled to recover such charges on a quantum merit basis. This argument is without merit.
DeKalb County has no statutory authority to impose such charges and there is no express contract between the parties providing for such payment. Therefore, there is no legal obligation on the part of the appellees to pay under a quantum merit or quasi contract theory. See City of Hogansville v. Daniel, 52 Ga. App. 12 (1) (182 S.E. 78).
All the other issues raised by the county in this appeal were resolved adversely to it in its previous appearance before this court.
Judgments affirmed. All the Justices concur.